ACCEPTED
                                                                      04-14-00741-CV
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                 1/5/2015 11:08:18 PM
                                                                        KEITH HOTTLE
                                                                               CLERK




           No. 04-14-00741-CV                       FILED IN
                                             4th COURT OF APPEALS
                                              SAN ANTONIO, TEXAS
                                             01/5/2015 11:08:18 PM
 THE COURT OF APPEALS FOR THE FOURTH DISTRICT OFKEITH
                                                  TEXASE. HOTTLE
                                                      Clerk

                    *****************

                   DEIDRE ELANE SCHAMP
                             V


                    EDWARD MITCHELL


                    *****************
FROM THE 57TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, TEXAS
    THE HONORABLE JUDGE SOLOMON CASSEB, III PRESIDING


           APPELLANT’S BRIEF

                           Julie L. Krenek
                           State Bar No. 24065574
                           LAW OFFICE OF JULIE KRENEK PLLC
                           6814 Lebanon Road, Suite 101
                           Frisco, Texas 75034
                           Tel: (214) 675-4436
                           Fax: (214)842-6674
                           julie@dfwfamilylaw.net
                           Attorney for Appellant,
                           Deidre Elane Schamp


              ORAL ARGUMENT NOT REQUESTED
                           IDENTITY OF PARTIES AND COUNSEL


Deidre Elane Schamp, Appellant
Julie L. Krenek
State Bar No. 24065574
Attorney for Appellant
Law Office of Julie L Krenek, PLLC
6814 Lebanon Suite 101
Frisco, Texas 75034
Tel: 214.675.4436
Fax: 214.842.6674
julie@dfwfamilylaw.net


Edward Mitchell, Appellee
Jon Disrud
State Bar No. 00788941
Attorney for Appellee
Law Offices of Jon R. Disrud
13750 San Pedro Ave., Suite 410
San Antonio, Texas 78232
Tel: 210.494.6633
Fax: 210.494.6640
jon@jdisrudlaw.com




APPELLANT BRIEF - SCHAMP                i
                                               Table of Contents

1.       Identity of the Parties and Counsel.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

2.       Index of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

3.       Statement of the Case... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

4.       Issues Presented.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

5.       Statement of the Facts.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

6.       Summary of Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

7.       Argument and Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

         A.       Issue 1.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

         B.       Issue 2.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

8.       Relief Requested.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

9.       Certificate of Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




APPELLANT BRIEF - SCHEMP                                ii
                                                Index of Authorities

Cases:

Alexander v Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004).. . . . . . . . . . . . . . . . . . 3
Furst v Smith, 176 S.W.3d 864, 868 (Tex. App.–Houston [1st. Dist.] 2005, no pet.)... . . . 6
Ins. Co. Of State of Penn.v Lejeune, 297 S.W.3d 254, 255 (Tex. 2009).. . . . . . . . . . . . . . 3
Lawyers Lloyds of Tex. v Webb, 152 S.W.2d 1096 (Tex. 1941)... . . . . . . . . . . . . . . . . . . . 5
Norman Communications v Tex. Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997).. . . . . . 6
Pike-Grant v Grant, __ S.W.3d __, 2014 WL 4933010, 13-0277 (Tex. 2014).. . . . . . . . . 5
Primate Constr., Inc. v Silver, 884 S.W.2d 151, 152 (Tex. 1994).. . . . . . . . . . . . . . . . . 6, 7
Quaestor Invs., Inc.v Chiapas, 997 S.W.2d 226, 227 (Tex. 1999)... . . . . . . . . . . . . . . . . . 3
Stubbs v Stubbs, 685 S.W.2d 643, 644-45 (Tex. 1985) .. . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Travieso v Travieso, 649 S.W.2d 818, 820 (Tex. App. –San Antonio 1983, no writ).. . . . 7


Rules:

Tex. R. App. P. 26.1c.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Tex. R. App. P. 30... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Tex. R. Civ. P. 107.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6,7


Records:

Clerk’s Record.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,2,4,5,




APPPELLANT BRIEF - SCHEMP                                   iii
                            STATEMENT OF THE CASE
         This is a restricted appeal from a default judgment taken by Appellee. The

parties, Deidre Elane Schamp, Appellant, and Edward Mitchell, Appellee, were

originally divorced on January 22, 2013. Subsequently, on December 20, 2013

Appellee filed a Petition for Enforcement of Property Division. (C.R. at 4.) Citation

was issued by the clerk on December 20, 2013. (C.R. at 13.) A trial was set for April

14, 2014 by attorney for Appellee. (C.R. at 14.) On May 6, 2014 an Order on

Enforcement was signed by the trial court. (C.R. at 9.)          On October 23, 2014 a

Notice of Restricted Appeal was filed. (C.R. at 14.)



                                   ISSUES PRESENTED

         1)       Whether Appellant is entitled to a restricted appeal.

         2)       Whether Appellant was properly served, giving the trial court

                  jurisdiction over Appellant.



                                STATEMENT OF FACTS

         On December 20, 2013 a Motion for Enforcement of Property Division was

filed. (C.R. at 4) On the same day, the district clerk issued citation. (Id.)A review of

the clerk’s record reflects what occurred from the filing of the original motion for

APPELLANT BRIEF - SCHEMP                    Page 1
enforcement to the filing of the notice of appeal.

         The docket sheet reflects in the “services information” section that citation was

issued on December 20, 2013. (C.R. at 13.) The next entry states a notice of order

pursuant to Rule 306A was sent only to Appellee’s attorney of record on May 19,

2014. (Id.) Despite a citation being issued, there is no return of service on file in the

record. (See entire clerk’s record.)

         The docket sheet further reflects in the “proceedings information” section the

filing of the petition on December 20, 2013. (Id.) The next and final entry, prior to

the notice of appeal, is on May 6, 2014 which states “case closed final jud after no”.

(Id at 14.) There is no entry for a final trial on April 14, 2014.

         There is no record of an actual trial being held. There is no court reporter

record for the purported trial held on April 14, 2014. The clerk’s record, while listing

the scheduled trial, has no notations of a trial being held, or who was present. The

Order on Enforcement states that Appellee’s attorney appeared, but not Appellee.

(C.R. at 7.) The Order of Enforcement incorrectly claims that Appellant appeared

for the trial and announced ready. (C.R. at 7.)

                            SUMMARY OF ARGUMENT

         Appellant has met the requirements and is entitled to a restricted appeal.

Further, because Appellant was never served with citation, despite the recitations in

APPELLANT BRIEF - SCHEMP                  Page 2
the final order, the trial court never had jurisdiction over Appellant and the judgment

is void.



                           ARGUMENT AND AUTHORITIES

         Issue No. 1:

                  Whether Appellant is entitled to a restricted appeal.

                  To successfully attack a judgment by restricted appeal, the following

must be met:

         1.       Appellant must be a party to the case;

         2.       The restricted appeal must be filed within six months from the date the

                  final judgment was signed;

         3.       Appellant must not have participated in the trial or hearing that resulted

in the final judgment, nor have filed any timely postjudgment motions; and

         4.       Error must be apparent on the face of the record.

         Quaestor Invs., Inc. V Chiapas, 997 S.W.2d 226, 227 (Tex. 1999). See also

Ins. Co. Of State of Penn. V Lejeune, 297 S.W.3d 254, 2555 (Tex. 2009) (citing

Alexander v Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004); Tex. R. App. P.

26.1c and T.R.A.P. 30.

         Appellant was the Respondent in the case and therefore meets the first

APPELLANT BRIEF - SCHEMP                    Page 3
requirement.

         The final judgment was signed by the trial court on May 6, 2014 (C.R. at 9.)

The notice of appeal was filed on October 23, 2014, less than six months from the

date of the final judgment. (C.R. at 11). Therefore, Appellant meets the second

requirement.

         Appellant’s conformity with the third requirement, that Appellant must not

have participated in the trial that resulted in the judgment, or timely filed any post-

trial motions, has been met, but is a little more complicated to ascertain.

         It is clear from the clerk’s record that Appellant did not file any timely post

trial motions. The clerk’s record does show that a trial was set for April 14, 2014 by

attorney for Appellee. (C.R. at 14) However, under the “trial information” section in

the clerk’s record, there is no record of a trial occurring nor if anyone appeared. (Id.)

The Order on Enforcement signed by the Court states in it’s recitals that attorney for

Appellee appeared, but not Appellee. (C.R. at 7.) There is no court reporter record.

         The Order on Enforcement does state that Appellant appeared and announced

ready for trial. This is erroneous. Although this Court normally presumes the recitals

in the judgment to be true, we must look at the entire record. A review of the entire

record does not support the recitals in the signed order. There is no evidence that

Appellant was ever served. There is no evidence in the clerk’s records that Appellant

APPELLANT BRIEF - SCHEMP                 Page 4
ever appeared on April 14th for a trial, or that a trial was even held. The clerk’s record

only reflects that attorney for Appellee scheduled a trial for April 14th. (C.R. at 14.)

Appellee’s own order reflects Appellee did not appear. Further, there is no record in

the clerk’s record of the final order being sent to anyone besides attorney for Appellee

as required by Rule 306a.

         Whether or not a party seeking a restricted appeal participated in the underlying

suit should be construed liberally in favor of the right to appeal. Stubbs v Stubbs, 685
S.W.2d 643, 644-45 (Tex. 1985) (citing Lawyers Lloyds of Tex. v Webb, 152 S.W.2d
1096 (Tex. 1941). The Texas Supreme Court as recently as October 2014 reversed

this Court’s opinion in Pike-Grant, wherein the Respondent in that case also suffered

from incorrect recitations on the face of the judgement. Pike-Grant v Grant,

____________ S.W.3d ____, 2014 WL 4933010, 13-0277 (Tex. 2014) (10-3-14). In

Pike-Grant the final judgment had several incorrect recitations in the judgment,

including that Appellant had appeared for trial, and conflicting trial dates. In the case

hand, the final judgment also incorrectly reflects that Appellant appeared for trial.

It further incorrectly states that all parties entitled to citation were cited. The Texas

Supreme Court found that although the judgment indicated a hearing had been held

and that Appellant had been present at the hearing, nothing in the court’s record

supported that recitation. The same is true in the case at hand.

APPELLANT BRIEF - SCHEMP                  Page 5
         The fourth element is that the error must appear on the face of the record. The

face of the record consists of all the papers on file in the appeal.             Norman

Communications v Tex. Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997). In this case,

the face of the record does not contain any proof of proper service on Appellant, save

and except for the erroneous recitals in the final order.

         Issue 2:

         Whether Appellant was properly served.

         There is no presumption in favor of proper issuance, service, and return of

citation. Primate Constr., Inc. v Silver, 884 S.W.2d 151, 152 (Tex. 1994). The Texas

Rules of Civil Procedure Rule 107 state in relevant part:

         “Return of Service: h) no default judgment shall be granted in any cause until

         proof of service as provided by this rule or by Rules 108 or 108a or as ordered

         by the court in the event citation is executed by an alternative method under

         Rule 106, shall have been on file with the clerk of the court ten days, exclusive

         of the day of filing and the day of judgment.”

         When a defendant has not answered, a trial court only acquires jurisdiction

over the defendant strictly upon proof of proper service. Furst v Smith, 176 S.W.3d
864, 868 (Tex. App.–Houston [1st. Dist.] 2005, no pet.). This Court has held in

Travieso that if any of the requirements of Tex. R. of Civ. P. 107 are not met, the

APPELLANT BRIEF - SCHEMP                  Page 6
return is fatally defective and will not support a default judgment. Travieso v

Travieso, 649 S.W.2d 818, 820 (Tex. App. –San Antonio 1983, no writ).

         In Primate the Texas Supreme Court discusses the weight given to the return

of citation. Primate Constr., Inc. v Silver, 884 S.W.2d 151, 152 (Tex. 1994). The

Court stated that “It is the responsibility of the one requesting service, not the process

server, to see that service is properly accomplished...This responsibility extends to

seeing that service is properly reflected in the record.” Id at 153. In Primate the

registered agent of Primate was served. The return of service stated that Primate was

served an original petition. However, Primate was not added as a party until the

second amended petition. Regardless of the recitation in the judgment, the officer’s

return that stated Primate was served with original citation, citation of a suit they

were not a named defendant in, made any stated service on Primate invalid and the

following default judgment void.

         In summary, the judgment against Appellant is void. Appellant was never

served despite the recitations in the default judgment.

                               REQUESTED RELIEF

         Wherefore, because Appellant was never properly served, and she has met all

the elements of a restricted appeal, Appellant prays that this Court vacate the void

judgment and remand this case to the trial court.

APPELLANT BRIEF - SCHEMP                 Page 7
                                         Respectfully submitted,

                                         Law Office of Julie L Krenek, PLLC
                                         6814 Lebanon Suite 101
                                         Frisco, Texas 75034
                                         Tel: 214.675.4436
                                         Fax: 214.842.6674
                                         julie@dfwfamilylaw.net


                                                  /s/    Julie L Krenek
                                         Julie L Krenek, Attorney for Appellant
                                         State Bar No. 24065574

                                 Certificate of Service

         I hereby certify that a true and correct copy of this brief was served on Jon

Disrud, attorney for Appellee, in accordance with the Texas Rules of Civil Procedure

on January 5, 2015.

                                                   /s/     Julie L. Krenek
                                         Julie L. Krenek




APPELLANT BRIEF - SCHEMP                 Page 8